Citation Nr: 1029514	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of a right knee 
injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from June 1998 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the RO which, in 
part, denied service connection for a right knee disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran sustained a tearing of anterior fibers of the 
tibial collateral ligament of the right knee with microtrabecular 
fractures in service.   

3.  The Veteran's right knee complaints since service have 
remained consistent, and were shown to adversely affect his daily 
activities including his occupation, when examined for VA 
purposes in connection with his claim 

CONCLUSION OF LAW

Residuals of anterior fiber tearing of the tibial collateral 
ligament with microtrabecular fractures of the right knee were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in May 2005, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
Veteran also was examined for VA purposes.  Based on a review of 
the claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

The Veteran contends that he injured his right knee in service 
and believes that service connection should be established for 
residuals of the knee injury.  

The service treatment records showed that the Veteran was treated 
for right knee pain after a snowboarding accident in January 
2001.  On examination, the Veteran was in obvious distress with 
an abnormal gait and some tenderness and edema in the right knee.  
An MRI revealed some tearing of the anterior fibers of the tibial 
collateral ligament, with microtrabecular fractures.  The 
impression was Grade II sprain of the medial collateral ligament.  
The service records showed no further complaints, treatment, or 
abnormalities referable to any right knee problems during 
service.  

When examined by VA in May 2005, the examiner indicated that the 
claims file was not available for review.  The Veteran reported 
that he injured his right knee in a snowboarding incident in 
service and that an MRI of his knee revealed a torn right medical 
collateral ligament.  He reported that his symptoms improved 
initially, but that he has had chronic knee pain ever since and 
was told by a private physician that he had arthritis in the 
knee.  On examination, there was some limitation of flexion with 
pain on motion, but no crepitus, instability or subluxation, and 
x-ray studies of the right knee were negative.  No formal 
diagnosis was entered, although the examiner noted the condition 
adversely effected some of the Veteran's daily activities, 
including his occupation.  

A VA outpatient note showed that the Veteran was seen for right 
knee pain in December 2005.  There was no evidence of edema or 
weakness in the right leg.  The assessment was right knee 
arthralgia.  The Veteran reported that he would get an MRI of his 
knee on his own and did not want any pain medication.  The 
examiner indicated that Veteran would be referred to orthopedic 
service after his MRI.  

The evidence required to warrant a grant of disability benefits 
does not have to be conclusive.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In order to establish service connection the claimed disability, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In this case, the evidence showed that the Veteran injured his 
right knee in a snowboarding accident in service and was 
diagnosed with a Grade II medial collateral ligament sprain at 
that time, with an MRI confirming the tearing of anterior fibers 
of the tibial collateral ligament, as well as microtrabecular 
fractures.  While the evidentiary record indicated that the 
Veteran's symptoms improved during service, and that there was no 
x-ray evidence of arthritis in the knee on the recent VA 
examination, there was objective evidence of painful limitation 
of motion which complaints have been consistent throughout the 
appeal period, that commenced shortly after service discharge.  
Although the VA examiner did not offer a formal diagnosis of the 
Veteran's right knee problem, it produced current impairment and 
it is readily apparent that it was first manifested in service.  

In view of the Veteran's service history and the positive 
findings on VA examination, it is concluded that service 
connection for the residuals of a tear of the anterior fibers of 
the tibial collateral ligament of the right knee with 
microtrabecular fractures is warranted.  


ORDER

Service connection for the residuals of a tear of the anterior 
fibers of the tibial collateral ligament of the right knee with 
microtrabecular fractures is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


